DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amended claim(s) 1 with allowable features have been considered and thus all said claims and its dependents are all allowed, furthermore, the claim(s) 8 and it’s dependent claims have been considered and similarly, said claims are allowed in light of the amended and said claims are also allowed. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Hoffman on 10/13/2021.

8. (Currently Amended) A system for processing audio signals, comprising:
	a wearable audio device comprising a first microphone, a communication system, a transducer and a first processor, wherein the first processor comprises an onboard machine learning model configured to process a source audio signal captured by the first microphone and generate a first source separated audio signal; 
	an accessory device configured to wirelessly communicate with the wearable audio device, wherein the accessory device comprises a second microphone, a second processor having a remote machine learning model captured by the second microphone and generate a second source separated audio signal; and
	a processor and memory adapted to implement a supervisory process, the supervisory process configured to selectively output the first source separated audio signal or the second source separated audio signal to the transducer, wherein selecting the output is based on at least one of a power state of each device, a wireless connection between devices, a signal quality, a confidence value, or a user input. 

12. (Currently Amended)  The system of claim 8, wherein the signal quality comprises a speech quality  

 Allowable Subject Matter
Claim(s) 1, 3-14 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654